      Case 2:18-cv-00608-JAM-DB Document 66 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH J. PONTHIEUX, et al.,                      No. 2:18-cv-0608 JAM DB PS
12                      Plaintiffs,
13           v.                                        ORDER
14    NATIONSTAR MORTGAGE, LLC;
      AZTEC FORECLOSURE
15    CORPORATION,
16                      Defendants.
17

18          Plaintiffs are proceeding pro se with the above-entitled action. The matter was referred to

19   a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On January 21, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The time for filing objections has expired, and no party has filed objections to

24   the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                      1
      Case 2:18-cv-00608-JAM-DB Document 66 Filed 03/22/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. The findings and recommendations filed January 21, 2021 (ECF No. 64) are adopted in
 3   full;
 4            2. Defendants’ April 21, 2020 motion to dismiss (ECF No. 55) is granted as to the third
 5   amended complaint’s IIED claim;
 6            3. The third amended complaint’s IIED claim is dismissed without further leave to
 7   amend;
 8            4. Defendants’ motion to dismiss is denied in all other respects; and
 9            5. Defendants are ordered to file an answer within fourteen days of the date of this order.
10

11
     DATED: March 19, 2021                             /s/ John A. Mendez
12
                                                       THE HONORABLE JOHN A. MENDEZ
13                                                     UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
